          Case 3:20-cv-03615-S Document 1 Filed 12/10/20 Page 1 of 7 PageID 1
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

CHERYL JACKSON                                        §
                                                      §
      Plaintiff,                                      §
v.                                                    §
                                                      §     CIV. ACTION NO.
                                                      §
SOUTHWEST AIRLINES, CO.,                              §
                                                      §
      Defendant.                                      §     JURY TRIAL DEMANDED


                            PLAINTIFF'S ORIGINAL CLAIM FOR RELIEF


     1. Cheryl Jackson brings this action, Cheryl Jackson ("Plaintiff") against Defendant, Defendant,

          Inc. ("Defendant")

                                          NATURE OF THE CASE

     2.   This action is brought against Defendant for violating Title VII of the Civil Rights Act of 1964,

          as amended, and the Americans With Disabilities Act of 1990, Pub. L. No. 101-336, 104 Stat.

          328, (1990). Plaintiff requested reasonable accommodations because of chronic disease to take

          prescribed medication while performing her duties. Defendant initially accommodated her but,

          on July 31, 2018, conducted an illegal drug test. The test indicated that Plaintiff took a drug that

          was not prescribed to her. Defendant terminated her on August 23, 2018. Plaintiff contends that

          Defendant targeted her for testing and did not comply with the terms of the Random Testing

          Protocol. Defendant did so because she suffered a disability. Plaintiff seeks reinstatement to her

          position as Flight Attendant with full back pay, front pay, fringe benefits, as well as

          compensatory damages for humiliation and pain and suffering. She also seeks attorney's fees and

          punitive damages for the intentional violation of her rights.




                                                          a. Jurisdiction

          3. This Court has jurisdiction over the federal claims asserted herein in that they arise out of the

              United States laws. See 28 U.S.C. § 1331 and 29 U.S.C. § 2617. This Court has supplemental
      Case 3:20-cv-03615-S Document 1 Filed 12/10/20                        Page 2 of 7 PageID 2
                                 jurisdiction over the Texas State and common law claims under 28 U.S.C.

     a. § 1367. 17.

                                                        b. Venue

             4. Venue lies in the Northern District of Texas under 28 U.S.C. § 1391 because a

                       substantial part of the events or omissions giving rise to Plaintiff's claims

     a. Occurred within this judicial district.

                          1. EXHAUSTION OF ADMINISTRATION REMEDIES


5. Before filing the Original Complaint, Plaintiff timely filed with the United States Equal

       Employment Opportunity Commission ("EEOC") within the appropriate number of days, her

       written initial charge of discrimination based on her disability

     a. In conformance with the law, Plaintiff has filed this action before the expiration of ninety

         (90) days from the date of receiving her Notice of Rights, aka "right to sue" letter from the

         EEOC and within two (2) years after Defendant willfully violated Plaintiff's rights. The

         Plaintiff received her Notice of Rights, aka "right to sue" letter from the EEOC, dated

         September 9, 2020, on September 11, 2020. Plaintiff has exhausted all administrative

         remedies; therefore, all conditions precedent to the Plaintiff maintaining this civil action have

         accrued, occurred, or been waived. Jones v. Robinson Property Group, L.P., 427 F.3d 987,

         992 (5th Cir. 2005).

                                CONDITIONS PRECEDENT

6. All conditions precedent: to Plaintiff bringing his claims against Defendant

       for Discrimination, based on disability

                                PROTECTED CLASS MEMBERSHIP

7.      Plaintiff brings this lawsuit under 42 U.S.C. §2000e et. seq. (Title VII): Title VII prohibits

       employers from discriminating "against any individual concerning their compensation, terms,

       conditions, or privileges of employment because of such individual's race, color, age, religion,

       sex or national origin. See 42 U.S.C. §2000e- 2(a).

8. Additionally, Plaintiff sues under 42 U.S.C. §1981 and other similar statutes
              i. prohibiting employers from race discrimination. Plaintiff identifies that he is a
                  Case 3:20-cv-03615-S Document 1 Filed 12/10/20                   Page 3 of 7 PageID 3
                            member of the following protected classes:


             b.  female
             c.  Over the age of 40,
             d.  Suffering from a disability.
             e.  Complained to her supervisors, managers, directors and filed a complaint with EEOC
                 concerning unlawful employment conditions; and
              f. filed her Original Complaint with this Court.
            9. Plaintiff identifies that she is a member of one or more of the protected classes specified in

                  paragraphs above under Federal statute.

                                1. PARTIES AND SERVICE

            10. Cheryl Jackson ("Plaintiff ")is an individual who is a resident of Davenport, FL 33837.

                  United States She is an "employee" as that term is defined by 42 U.S.C. ⸹2000 (f), 29

                  U.S.C.⸹630(f) and 29U.S.C.⸹203(e)(1)

            11. Southwest Airlines Co. ("Defendant") may be served with citation by serving its registered

                  agent. Corporation Service Company D/B/A CSC-Lawyers Inc. 211 E. 7th Street Suite 620.

                  Austin, Tx 78701.


                                      BACKGROUND FACTS



            12. Drug and alcohol testing of safety-sensitive aviation employees helps protect public safety and

                  keep our skies safe. 1 Testing is required by the Omnibus Transportation Employees Testing Act of

                  1991 and D.O.T. and F.A.A. regulations (49 C.F.R. part 40 and 14 C.F.R. part 120). The Drug

                  Abatement Division oversees the aviation industry's compliance with the drug and alcohol testing

                  law and regulations. This is accomplished by performing on-site inspections, providing guidance

                  to companies, individuals, contractors, and service agents, and establishing policies and procedures

                  to increase the program's effectiveness. It also develops and implements regulations for DOT/FAA

                  drug and alcohol testing.




        1
           Under DOT regulations, employers under the FAA must perform 25% random drug screenings. This does not mean that
25% of the employees must be tested but the number of random selections must be equal to 25% of the work force. The Defendant
must conduct a minimum of 3,250 random. Based on 3,250 opportunities of random selection, The Plaintiff experiences a near 80%
probability of never being selected.
               Case 3:20-cv-03615-S Document 1 Filed 12/10/20                 Page 4 of 7 PageID 4


            13. Plaintiff currently takes prescription medicine, including Oxycodone and Morphine, for her

               fibromyalgia. She is allowed to perform her duties while on this medication. The Defendant made

               a reasonable accommodation for her to continue in her regular duties as a flight attendant. This

               arrangement began in 2009.

            14. Since 2009, Defendant has randomly tested Plaintiff numerous times. The most prolonged duration

               between tests has been three years, the shortest, two years. Defendant tested the Plaintiff twice in

               2018, once in April and then again in July. Before her second test, there was an incident between

               the Inflight Operations Assistant Base Manager, Valencia Feijoo. Orlando ("MCO") and Ron

               Jackson,("Jackson") husband of the Plaintiff. Jackson is also a flight attendant. In January 2018,

               Defendant tested him for drugs, and he tested positive for Hydrocodone (H.Y.C.). The Defendant

               pulled him off a trip and confiscated his company identification. They also made him fly home as a

               passenger, which never happens. Eventually, he provided the Defendant with a prescription, and he

               was reinstated, but not before Defendant placed negative marks in his personnel file. Jackson

               informed Feijoo that his wife, the Plaintiff, assisted him in resolving the matter. In June of 2018,

               Jackson found himself in trouble again with Feijoo. This involved an incident at a Starbucks.

               Feijoo accused Jackson of a violation of the code of conduct. Also, Plaintiff assisted her husband

               in resolving the dispute and prevented Feijoo from firing her husband. After resolving this

               incident, Jackson informs the Plaintiff that Feijoo may seek retribution for her involvement in his

               case.

            15. On July 31, 2018, Plaintiff was selected for a drug screening; the drug screening was conducted by

               University Services through MEDTOX Laboratories. On August 8, 2018, University Services or

               MEDTOX informed Defendant that Plaintiff had tested positive for Amphetamine class drug,

               Opiates, HYC/HYM 2 , and OXYC/OXYM 3 following metabolites: amphetamine, morphine,

               hydrocodone, Hydromorphone, Oxycodone, and Oxymorphone.


2
    HYC is Hydrocodone, HYM is Hydromorphone
               Case 3:20-cv-03615-S Document 1 Filed 12/10/20 Page 5 of 7 PageID 5
           16. On August 20, 2018, Plaintiff participated in a fact-finding meeting involving Transportation

               Workers Union ("TWU") Representative Jimmy West, MCO Inflight Supervisor Charla Knight,

               and Orlando International Airport,("MCO") Inflight Operations Assistant Base Manager Valencia

               Feijoo. During that meeting, Ms. Feijoo suggests that Plaintiff could not provide a prescription for

               hydrocodone. She did not have a prescription and could have mistakenly taken her husband's

               hydrocodone. In an August 23, 2018 letter to Plaintiff, Ms. Feijoo provides that Plaintiff will be

               terminated effective August 27, 2018, per Defendant's Drug and Alcohol Policies, which provided

               an employee with a verified positive drug test will be terminated.

           17. On August 23, 2018, Defendant provided Plaintiff a copy of the split test results. Plaintiff

               responded that she needed a breakdown of the metabolites. MRO-A Supervisor Melissa Liberatore

               of University Services responded that Plaintiff's report was the report that the lab sends. On August

               23, 2018, Medical Review Officer Paul Cheng, MD, emailed Plaintiff to inform her that the urine

               specimen was analyzed again and reconfirmed for HYC/HYM, Hydrocodone, and

               Hydromorphone. The Plaintiff has no prescription for H.Y.C.



           18. Each time Defendant decides to select one of its 13,000 employees randomly;

               Plaintiff stands a one in 13,000 or .00769% probability of being selected. The

               probability for this event happening twice in the period between the two most

               recent tests is .000000591%. The more times the scenario is run, the less likely

               the event is not happening (consequently, it becomes more likely although still

               below 1%). Defendant must employ a scientifically valid method. Defendant

               selects the employees by this process.

           19. On the day the Plaintiff was tested for the second time, the Defendant agent

               approached her while she was already on board an aircraft and informed her to

               report to the testing center to be tested. Plaintiff alleges that the second test did

3
    OXYC IS Oxycontin OXYM is Oxymorphone
    Case 3:20-cv-03615-S Document 1 Filed 12/10/20 Page 6 of 7 PageID 6
    not follow the random testing protocol, and therefore the test results are not

    permissible to be used in any personnel action. Typically, Once Defendant

    sends an agent to meet with the employee and informs her that she has been

    selected, Defendant sends the employee an email confirming that she has been

    selected for testing. On the July test, Defendant did not send her an email. The

    only dealings Plaintiff had with Defendant was with Feijoo, the base manager

    at Orlando (MCO).


20. Defendant, through its agent, Valencia Feijoo ("Feijoo:"), conducted the test without

    permission. She knew about Plaintiff's medical condition and used it to achieve a drug

    test with the intent to harass Plaintiff. Feijoo acted intentionally in an adverse manner

    and terminated the Plaintiff. Feijoo caused the Plaintiff to be terminated, lose all

    benefits. The Defendant has denied her flight benefits typically provided to spouses of

    employees.




    COUNT 1 DISCRIMINATION BASED ON DISABILITY



21. Plaintiff incorporates by reference the facts outlined in paragraphs 1-20. Defendant's actions

    violate Title VII of the Civil Rights Act of 1964, as amended, and Americans With

    Disabilities Act of 1990, Pub. L. No. 101-336, 104 Stat. 328, (1990).

22. Defendant tested the Defendant in violation of its random testing procedure.


23. Compensatory damages, including employment benefits, together with interest on said
    amounts, and any other economic injury to Plaintiff.

24. Equitable relief, including reinstatement to the previous position.

25. Punitive damages.

26. Court costs.

27. Reasonable attorney's fees.

28. Back pay, front pay, and other compensation for wages lost as a result of the termination;
            Case 3:20-cv-03615-S Document 1 Filed 12/10/20                        Page 7 of 7 PageID 7
            and

      29. Pre- and Post-judgment interest at the maximum rate allowed by law.



                      ATTORNEYS' FEES AND COSTS

      30. Plaintiff incorporates each of the preceding paragraphs.

      31.    To redress the injuries sustained by Plaintiff on account of Defendant's and Defendant's

            agent's actions, Plaintiff has retained the undersigned counsel to represent her in this

            action.



                           JURY DEMAND

      32. Plaintiff demands a trial by jury, and the necessary fees have been tendered.

                      REQUESTS FOR DISCLOSURE

      33.         Under rule 26 of Federal Civil Procedure, Plaintiff requests that Defendant disclose,

            within 14 days of service of this request, the information or material described in the above-

            referenced rule.

                               CONCLUSION

       34. WHEREFORE, premises considered, Plaintiff respectfully requests that Defendant be cited

            to appear and answer and that upon the final trial of this matter, that all relief sought to be

            granted to Plaintiff, and any other such further relief to which Plaintiff is justly entitled.


Respectfully submitted,

/s/ Andrew A Dunlap
Andrew A. Dunlap (lead counsel) TBN
06231700 6565 N. McArthur Boulevard
Suite 140
Irving, Texas 75039-2478
972-807-6357
214-614-5160 telecopy
andrew@dunlapattorneys.com



ATTORNEY FOR THE PLAINTIFF
